UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6883


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY AUGUSTUS THOMAS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:05-cr-00568-TLW-1; 4:16-cv-01702-TLW)


Submitted: November 20, 2019                                 Decided: November 26, 2019


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Augustus Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Augustus Thomas, a federal inmate, seeks to appeal the district court’s

order denying relief on his authorized, successive 28 U.S.C. § 2255 (2012) motion. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When, as here, the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

       We have independently reviewed the record and conclude that Thomas has not made

the requisite showing. See United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)

(holding, in relevant part, “that Hobbs Act robbery constitutes a crime of violence” under

the force provision in 18 U.S.C. § 924(c)(3)(A) (2012)). Accordingly, we deny a certificate

of appealability and dismiss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                   DISMISSED




                                               2